778 So.2d 1071 (2001)
Gregory L. EZELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D01-171.
District Court of Appeal of Florida, Fifth District.
March 2, 2001.
Gregory L. Ezell, Crawfordville, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The pro se petition for belated appeal is facially insufficient because it was not made under oath. See Fla. R.App. P. 9.141(c)(3)(F). Therefore, the petition is denied without prejudice for the petitioner to refile a proper sworn petition. See Harris v. State, 769 So.2d 529 (Fla. 5th DCA 2000); Hall v. State, 746 So.2d 544 (Fla. 5th DCA 1999).
PETITION DENIED WITHOUT PREJUDICE.
COBB, GRIFFIN and SAWAYA, JJ., concur.